Citation Nr: 0634749	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from September 1948 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the Board's docket, which 
was received by the Board on September 12, 2006, was granted 
by the Board on October 19, 2006 for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  By a rating action in August 1989, the RO denied the 
veteran's claim for entitlement to service connection for a 
left foot disability.  The veteran was notified of his right 
to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the August 1989 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, but does not 
raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's August 1989 decision which denied entitlement to 
service connection for a left foot disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2006).  

2.  New and material evidence has not been received since the 
August 1989 rating decision and the veteran's claim for 
service connection for a left foot disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Further, in providing instruction as to 
what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

In the present case, VA satisfied its duty to notify by means 
of November 2002 and February 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any additional evidence in his possession pertaining to the 
claim.  The letters also informed the veteran that new and 
material evidence could be submitted to reopen his claim, 
indicated what type of evidence would qualify as "new" 
evidence, and specifically informed him of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not issued prior to the December 2002 AOJ decision that 
is the basis of this appeal.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria and Analysis

1.  New and Material Evidence

In general, a rating decision that is not timely appealed is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
received the claim shall be reopened and the former 
disposition of the claim reviewed.  See also 38 C.F.R. § 
3.156(a).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
left foot disability.  The record reflects that in a May 1989 
decision, the RO, while acknowledging that the veteran 
sustained a left foot injury in service, denied the veteran's 
claim for service connection for a left foot disability, on 
the basis that the veteran's feet were normal on discharge 
and he had not claimed any treatment subsequent to service.  
In a subsequent August 1989 decision, the RO, after the 
veteran submitted medical evidence showing post-service 
treatment for foot pain, confirmed the prior May 1989 RO 
denial.  No appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105.

At the time of the August 1989 denial, the veteran's service 
medical records reflected that in October 1952, the veteran 
sought treatment after dropping a 20 inch snatch block on his 
left big toe.  Post service private medical records reflect 
that the veteran complained of joint pain in the feet in 
September 1980.  The evidence received since the final August 
1989 RO decision includes VA outpatient records showing post-
service treatment for left foot disability.  The additional 
evidence also includes June 2004 and October 2005 medical 
opinions in which a VA examiner provides an opinion as to the 
etiology of the veteran's current left foot disability.  The 
record demonstrates that since his discharge from service, 
the veteran has complained of, and sought treatment for what 
has been diagnosed as pes planus, ankle valgus, and plantar 
calluses.  The record also demonstrates that in April 2000, 
the veteran underwent an exostectomy of the 5th left toe and 
removal of the left great toe nail.  However, there is no 
clinical evidence of record that establishes that any of the 
veteran's current left foot disabilities are etiologically 
related to his left toe injury in service.  Significantly, in 
October 2005, a VA examiner, after an examination of the 
veteran and a review of his claims file, stated that "while 
[the veteran] evidently injured his left toe in the service, 
at the time of discharge, he had recovered from this 
condition.  Therefore, in my medical opinion, it is not due 
to injuries sustained while in active military service."  

Such evidence is new because it was not of record at the time 
of the prior final RO denial in August 1989.  Further, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim, namely whether or not the veteran's 
current left foot disability is related to his reported in-
service left foot injury.  However, this evidence is not 
material because when considered by itself, or with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim for service connection for a left 
foot disability.

In conclusion, although the veteran asserts that his current 
left foot disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the October 2005 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  

Accordingly, the Board finds that what was missing at the 
time of the prior final denial in August 1989 remains 
deficient, namely evidence that the veteran currently has a 
chronic left foot disability that is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  




ORDER

New and material evidence not having been received, the claim 
for service connection for a left foot disability is not 
reopened.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


